The opinion of the court was delivered, March 3d 1870, by
Sharswood, J.
A careful examination of the evidence has satisfied us that the master is fully sustained in the conclusions at which he arrived. As the questions involved were mainly questions of fact, in regard to which the report has the effect of a verdict, it leaves very little to be said in affirming the decree below.
The facts as now ascertained may be briefly stated. The complainants were jointly interested with Taylor in the project of procuring mining leases in Sinking Valley. They engaged the services of the defendant, Wilson, as their attorney. Several leases were obtained by his assistance and intervention. As these leases were for a long term of years, by his advice the wives of the lessors were in all instances required to join with a separate acknowledgment in order to bar dower. Henry Waite, the owner of a farm, had executed a lease to George N. Tatham, one of the complainants, but it was in the names of himself and wife, and it was left in his possession to be executed and acknowledged by her. Wilson had nothing to do with this lease, but George N. Tatham informed him of what had been done. Taylor was entirely ignorant of it. He proposed to sell out his interest to Lewis, and accompanied him with Wilson on a tour of exploration through the Valley. In the course of it the Waite farm was visited. Neither Taylor nor Lewis were informed by Wilson of the existence of the lease. Lewis declined to buy out Taylor’s' interest, but authorized Wilson to purchase the Waite farm. There were no negotiations by the Tathams pending with that view;-they had distinctly declined to take it at the price at which it had been offered. Wilson did purchase the farm for Lewis, and by his advice the lease was subsequently destroyed as of no value. After all these transactions were fully known to the complainants, they sold out for a large sum of money all their interest in the leases in Blair county, including specially the alleged lease of the Waite farm. The master has reported “ that the evidence in the case does not support the allegation that it was understood that the result of Lewis’s operations in the Valley should be for the joint interest of himself and plaintiffs, or of himself, plaintiffs and Taylor.”
Assuming, as we must, this to be so, there is no principle of equity upon which'Lewis can be made to account to the complainants for any share of the profits subsequently realized by him from the sale of the farm. The lease was clearly not binding *71upon the lessee. He could not have been compelled to accept it without execution by the wife; neither could the lessor have been compelled to deliver it. It was evidently a condition of the bargain that the wife should agree. It must be mutually binding on both parties or neither. The lessor had a perfect right, when his wife refused, to cancel and destroy the instrument. How, then, can notice, actual or constructive, of such a paper affect Lewis with any equity, if there existed at the time of the purchase of the farm no confidential relation between him and the plaintiffs ?
The existence of such a confidential relation is evidently the turning-point, of the whole controversy. If the lease had been a valid subsisting lease, complete by delivery without the joinder of the wife, the destruction of it by the lessor could not destroy the estate or term. The plaintiffs could have compelled the execution and delivery of another by proceeding against the lessor, and if Lewis was affected with constructive notice by the knowledge of Wilson, his attorney, it could have been established as against him, and he could have been obliged to confirm it. His remedy would then have been against Wilson, his attorney, for not having communicated to him the knowledge he possessed of it. It is not easy to see how Wilson incurred any responsibility to the Tat-hams for not having given actual notice to Lewis, if he was equally well affected by constructive notice. The extent of his liability would have been the costs of a proceeding to establish the lease as an encumbrance. But the complainants did not take this course to enforce their rights, if they had any. Instead of this, they voluntarily parted with all their interest in their leases in Blair county, for a valuable consideration, to Messrs. C. and H. Borie, including specially this very lease of the Waite farm.
Had these gentlemen not been at the same time purchasers from Lewis, and had they not been fully cognisant of the facts, and stipulated for a transfer of the lease with the,.object, as Mr. O. L. Borie states in his testimony, that in addition to his desire to buy out their entire interest, and to get rid of any competition that might arise, “to get rid o'f any claim they might pretend to have against this farm, as also of any lawsuit or quarrel which they might have with George Lewis,” they would have been at the commencement of these proceedings the only parties injured, having a right of redress against Lewis or Wilson, or both. In equity they stand in the shoes of the plaintiffs, so far as regards any claims or demands based upon the transaction of this lease. It is plain, then, that the whole matter of this alleged lease of the Waite farm is as irrelevant to the true merits of the controversy, as was the question of the Earp lease of the Ueberoth farm in Lehigh county, in regard to which so much testimony was given before the examiner, with what object it is difficult to comprehend. Had the plaintiffs suffered any damage in not ob-*72taming tbe full value of the Waite lease on the transfer of it, in consequence of the negligence or misconduct of Wilson, as their attorney, upon which point, however, no evidence was given, no bill in equity could be maintained, as a full and adequate remedy existed at law in an action against him to recover such damages.
We think, however, from the peculiar circumstances of the case, that there was some warrant for the bill, and we agree, therefore, with the master, that there should be no costs.
Decree affirmed,' each party to pay their own costs.